UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-7192



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTOINE NOBEL SMITH,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:01-cr-00180-BO, 5:05-cv-00132-BO)


Submitted:   August 22, 2007              Decided:   September 6, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antoine Nobel Smith, Appellant Pro Se. Steve R. Matheny, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antoine Nobel Smith seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                    We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                This appeal period is

“mandatory and jurisdictional.”         Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

April 11, 2006.        Giving Smith the benefit of Houston v. Lack, 487

U.S. 266 (1988), the notice of appeal was filed, at the earliest,

on June 26, 2006.       Because Smith failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented     in   the

materials     before    the   court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED


                                      - 2 -